33 F.3d 51
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lee HARRIS, Plaintiff Appellant,v.Richard E. McLAWHORN;  Wallace Attaway;  Roy Truick;  CurtisWashington;  Jose Morales;  Robert Baucum;  Jackie Jones;Charles Johnson;  Anthony McCray;  Steven Henry;  JanetteGeiger;  Kenny Moses;  Ron Jenkins;  Nick Church;  JimLewis;  Mark Cox;  Dan Lawthorn, Defendants Appellees,and SOUTH CAROLINA DEPARTMENT OF YOUTH SERVICES;  EllenLever, Defendants.
No. 93-1877.
United States Court of Appeals, Fourth Circuit.
Aug. 24, 1994.Submitted Aug. 17, 1994.Decided Aug. 24, 1994.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Matthew J. Perry, Jr., District Judge.  (CA-91-603)
Lee Harris, appellant pro se.
Vance J. Bettis, Gignilliat, Savitz & Bettis, Columbia, SC;  John Gregg McMaster, Jr., Tompkins & McMaster, Columbia, SC;  Charles Elford Carpenter, Jr., Leslie Arlen Cotter, Jr., Deborah Harrison Sheffield, Richardson, Plowden, Grier & Howser, Columbia, SC, for appellees.
D.S.C.
AFFIRMED.
Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order entering summary judgment for Defendants in this action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Harris v. McLawhorn, No. CA-91-603 (D.S.C. June 10, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.